Citation Nr: 0501996	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  He died in March 2003.  The appellant seeks benefits 
as the veteran's surviving  spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA), Albuquerque, New Mexico, Regional 
Office (RO).  

In January 2005, the Board granted the appellant's motion to 
advance this case on the docket due to her advanced age.  
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran and the appellant were married in May 1946.

2.  They divorced in May 2000.

3.  The appellant and the veteran did not subsequently 
remarry each other or form what could reasonably be 
considered a common-law marriage after their divorce.

4.  The veteran died in March 2003.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 C.F.R. §§ 3.1(j), 3.50 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  
Although she concedes that she was divorced from the veteran, 
the appellant has offered written statements in support of 
her allegation that her divorce and separation from the 
veteran resulted through no fault of her own.  She claims 
that she should be considered his "surviving spouse" and 
awarded survivor benefits on that basis.

The facts in this case are not in dispute.  The appellant and 
the veteran got married in May 1946 and a copy of a court 
order shows that they divorced in May 2000.  

A May 2000 report of VA examination for mental disorders 
notes that the veteran had been married for 53 years and his 
wife had left him during the previous year.  The assessment 
includes the finding that the veteran's psychosocial and 
environmental stressors included the fact of his wife having 
left him one year previously.  

In a February 2001 letter to the RO, the veteran stated that 
his wife had left him because she no longer wanted to take 
care of him.  

The veteran's death certificate shows that he died in March 
2003.  His marital status was listed as divorced.  

In April 2003, the appellant filed a VA Form 21-534 
(Application for Dependency and Indemnity Compensation or 
Death Pension by Surviving Spouse or Child).  Therein, she 
indicated that the parties' marriage was terminated by 
divorce.  

In subsequent statements, the appellant reports that she 
faithfully cared for and supported her husband during 54 
years of marriage; however, as a result of conflict with 
their son, who was living with the appellant and the veteran 
and caring for the veteran, the appellant feared for her 
safety.  She further stated that the veteran refused to 
protect her and wanted his son to continue caring for him; 
thereby forcing her to seek a divorce.  The appellant states 
that, although she visited the appellant every Friday and 
they were planning to remarry, her fears proved true and 
their son shot and killed the veteran and committed suicide.  

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse), and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

After considering all of the evidence of record, the Board 
finds that the veteran and the appellant were legally 
divorced in 2000 and did not subsequently remarry.  The 
appellant has not challenged the validity of the divorce 
decree.  The Board further notes that there is no evidence 
that the veteran and the appellant formed what could be 
legally recognized as a common-law marriage after the 
divorce.  In essence, whatever the reasoning may have been 
for the divorce, the fact remains that the weight of the 
evidence establishes that the appellant and the veteran 
presented themselves as being legally divorced, which would 
be inimical to a finding that there could have been a common 
law marriage.  In addition, both the veteran and the 
appellant referred to themselves as being divorced and there 
is no indication that the divorce itself was secured through 
fraud or collusion.  

The Board notes the appellant's contention that the VA should 
pay her benefits in recognition of the fact that the divorce 
was necessitated by the fear of violence from her son.  Under 
the law, however, the reason for the divorce is not relevant.  
To qualify for benefits as a surviving spouse, the claimant 
must have been the veteran's spouse on the date of his death.  
The law does not provide any relevant exception to this 
requirement.  Although the regulations contain a reference to 
separations due to the misconduct of the veteran, those 
provisions are only applicable in cases where the claimant 
and the veteran were still married, but did not have 
continuous cohabitation.  See 38 C.F.R. § 3.53.  That 
provision is not applicable in a case such as the present one 
where the parties had gotten divorced before the veteran's 
death.  To qualify for benefits as a surviving spouse, the 
claimant must have been the veteran's spouse on the date of 
his death.  

The Board is bound by the law and regulations in effect.  In 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment of benefits.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute").  Accordingly, the Board concludes that the 
criteria for recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes are not met.

Finally, with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, the 
Board notes that under 38 U.S.C. §§ 5103(a) and § 5103A, VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, such as is 
the situation here.  See VAOPGCPREC 5-2004 (June, 23, 2004).


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA benefits is 
denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


